                                            UNITED STATES DISTRICT COURT
                                         WESTERN DISTRICT OF NORTH CAROLINA
                                                 ASHEVILLE DIVISION
                                             DOCKET NO. 1:18-cv-00369-MOC

               LEONARD V. OLIPHANT,                                        )
                                                                           )
                                        Appellant,                         )
                                                                           )
               Vs.                                                         )        ORDER OF DISMISSAL
                                                                           )
               USA/IRS, ET AL.,                                            )
                                                                           )
                                        Appellees.                         )


                         THIS MATTER is before the Court on appellant’s “Termination of Appeal,” which the

              Clerk of Court has properly deemed to be a Motion for Voluntary Dismissal of the Appeal. Review

              of the docket reveals that such request for voluntary dismissal comes after the deadlines set by this

              Court in its Roseboro Order (#5), but before a responsive motion or brief by appellees. Finding

              that the interests of justice would be served by allowing the Voluntary Dismissal proposed by

              appellant, the Court enters the following Order.

                                                           ORDER

                         IT IS, THEREFORE, ORDERED that appellant’s “Termination of Appeal,” which the

              Clerk of Court has properly deemed to be a Motion for Voluntary Dismissal of the Appeal (#6), is

              GRANTED, and this appeal is DISMISSED without prejudice.

                         The Clerk of this Court shall transmit a copy of this Order to the Clerk of the Bankruptcy

              Court.



Signed: March 29, 2019




                                                                -1-
